DETAILED ACTION
Status of Claims
	Claims 1-9, 11-17 and 19-22 are pending.	
	Claims 10 and 18 are cancelled.
	Claims 12-17, 19 and 20 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous rejection of claim 10 under 35 U.S.C. 112d is withdrawn in view of Applicant cancelling claim 10. 
	All other rejections from the previous Office action stand. 
	New grounds of rejection of claims 21 and 22 are necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification does not appear to support the claimed phrase of claim 22 including an aspect ratio greater than 500.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Buttard (US 20090255820), in view of Kendig et al. (US 2005/0082174). 
	Regarding claim 1, Jung discloses a device for producing a nanoscale composite device (title = a system for making components), the system comprising:
	An electrochemical cell (48) configured to confine solution (49), the cell having a perimeter wall and a bottom opening providing fluid communication between an interior of the chamber and an exterior surface of the bottom opening (Figure 5, [0048] (= a chamber configured to confine an ionic fluid, the chamber having a perimeter wall and a bottom opening providing fluid communication between an interior of the chamber and an exterior surface of the bottom);

	A counter electrode (41) disposed in the solution within the cell at a constant distance (Figure 5, [0054]) (= an anode disposed within the chamber at a constant distance from the first side of the porous template);
	A reference electrode (42) disposed inside the cell (48) [0054] (= a reference electrode disposed inside of the chamber, the reference electrode positioned at a fixed distance from the porous template);
	A working electrode (43) in contact with a second side of the porous template (40), the second side of the porous template being opposite the first side of the porous template, the first and second sides of the porous template being planar ([0048], Figures 4-5) (= a cathode in contact with a second side of the porous template, the second side of the porous template being opposite the first side of the porous template, the first and second sides of the porous template being planar), and 
	A potentiostat (44) coupled to the electrodes (41, 43) (Figure 5) (= a voltage source electrically coupled to the anode and to the cathode and configured to apply a voltage across the anode and the cathode). 
	Regarding the claimed “magnetic nanowire component” of the preamble, the component produced by an apparatus does not further limit the claimed apparatus.  Further, the body of the claim does not appear to include additional claim language directed towards magnetic material or other nanowire aspects.  Moreover, Jung discloses producing metallic materials such as nickel [0050].  The claimed “ionic fluid” does not further limit the claimed system.  

	Buttard discloses in the same or similar field of electrochemical nanostructuring, an electrochemistry cell (2) (= chamber) having a base (8 = bottom wall) having an opening (9 = aperture), a reservoir (3) with electrolyte solution (4) (= fluid), an electric circuit (5 = voltage source), a working electrode including structuring patterns (7, 14 = cathode and plate supporting the cathode (Figures 1 and 4-6), a Pt disc electrode (6 = anode) and an agitator or stirrer inside the cell ([0057]-[0064], abstract) (18 = stirring element inside the chamber, the stirring element at a constant distance from the porous template).  The presence of a motor to rotate the agitator (18) is inherently present.  The arrangement of Buttard includes the agitator above the counter electrode (6) and not between the anode and cathode as claimed, however, Buttard teaches the agitator to homogenize the solution while offering a distribution of relatively homogenous streamlines.  The rearrangement of the agitator to be between the electrodes would have been an engineering design choice that one of ordinary skilled in the art would have found obvious. The working electrode of Buttard includes a plate (i.e. the structuring features are equivalent to the claimed cathode and the working electrode is the equivalent to the claimed plate).  The working electrode (7) of Buttard is attachable to the cell (2) (Figure 1).  The claimed “selectively attachable” does not require further structure.  Moreover, making separable is necessary in order to provide the specimen on the working electrode (MPEP 2144.04 V C).  The claimed phrase of “physically supporting…in relative positions at constant distances” does not further limit the claimed system.  The claimed positions and distances are not specified.  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce an apparatus comprising a stirring element and a 
	Jung and Buttard fail to disclose wherein the reference electrode is inside of the chamber through a port in the perimeter wall of the chamber.     
	In the same or similar field of an electrochemical system, Kendig discloses an apparatus including walls (103) for containing an electrolytic solution (106) [0024] and wherein a reference electrode (122) is located within an opening of the ring wall (103).  Kendig teaches that the reference electrode is positioned to measure the current at the cathode (11) which is connected to the potentiostat (125).  Kendig teaches that the reference electrode can be inserted directly in solution or be connected to solution via a Luggin capillary [0027] (Figure 1).  Kendig teaches that the reference electrode is preferably located near the cathode to minimize errors in the potential measurement associated with resistive voltage losses in the solution [0027].  Additionally, Kendig discloses a motor for rotation [0052]. 
	 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce an apparatus comprising a reference electrode located through a port in the perimeter of a wall because Kendig teaches such an arrangement (Figure 1) that minimizes errors in the potential measurement given the close location of the reference electrode to the cathode or working electrode. 
	Regarding claim 3, the phrase “rotates…at a constant rotational speed” is directed towards the manner of operating the claimed apparatus which does not differentiate the apparatus claim from the prior art (MPEP § 2114 II). 
Regarding claim 4, Jung discloses forming a metal layer on the surface of the porous template to act as a conductor [0048]. Buttard discloses the structural features as conductors (abstract, [0065]). 
Regarding claim 7, regarding any duplication of parts, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 214.04 VI B).  Moreover, Buttard discloses wherein the electrochemical cell can include multiple openings and the working electrode is positioned between the specimen (Figure 11).  Either the working electrode extending between each opening or multiple working electrodes between each opening would have been obvious in order to supply the electric current to the substrate specimen.  Selecting one working electrode would minimize connections while selecting multiple working electrodes would provide selectivity to each opening which one of ordinary skilled in the art would find obvious.    
Regarding claim 8, the combination of embodiments of Buttard include multiple openings and multiple cathodes (Figure 11).  The selection of a single or multiple cathode support would have been an obvious engineering design choice.  The creation of multiple magnetic nanowire components is directed towards the method of manufacturing and the intended use of the claimed system.  Further, multiple nanostructures are formed from the individual nanopores of the porous template. 
Regarding claim 9, Buttard discloses the opening (9) having various widths (7, 10, 30 or 80 mm) [0058].  Buttard does not explicitly disclose wherein the base is removable and replaceable, however, since Buttard teaches that the opening may vary in size, one of ordinary skill in the art would expect the opening to be adjusted by either interchanging the base or modifying it in such a way to alter the opening.  Moreover, making objects removable is an 
Regarding claim 21, Jung discloses electroplating nickel (i.e. magnetic) therefore a nickel ionic fluid of Jung comprises a magnetic material [0029].  It is further noted that the instant claims do not positively recite the ionic fluid as a component of the system.  The instant claims indicate that the system is configured to confine an ionic fluid.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Buttard (US 2009/0255820), in view of Kendig et al. (US 2005/0082174) and in further view of Ha et al. (KR 20140073475).
Regarding claim 2, Jung, Buttard and Kendig disclose the claimed invention applied above.  The combination does not disclose wherein the plate has an elevated ridge along a perimeter of the plate.
In the similar field of electrochemical treatment of substrates, Ha discloses an apparatus comprising an electrolyte cell (11) having a bottom surface with an opening and an electrode (13) supported on the underside by a metal support (16) which has an elevated ridge along a perimeter of the support (abstract, page 4, Figure 1).  The ridge is present on the outer side of securing bolts.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a system comprising a plate having an elevated ridge along a perimeter of the plate because Ha teaches that an elevated ridge may be present on the outer portion of a support plate for receiving securing bolts.  It would have been obvious to modify the system of Jung, Buttard and Kendig with an elevated ridge for securing the cathode support plate to the electrolytic cell. 
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Buttard (US 2009/0255820), in view of Kendig et al. (US 2005/0082174) and in further view of Patolsky et al. (US 2011/0171137).
Regarding claims 5 and 6, Jung, Buttard and Kendig disclose the claimed invention applied above.  The combination does not disclose a power source capable of applying an alternating voltage or controlling the duty cycle. 
Patolsky discloses in the same field of electroplating nanostructures forming nanostructures using a pulsed-current electrochemical deposition.  Patolsky teaches that extremely low aspect ratios of an Au disk can be achieved at a short time and a smooth surface morphology using pulse deposition approach [0070].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a system comprising a voltage source capable of applying alternating voltages because Patolsky teaches that pulsed electrodeposition enables a smooth surface morphology.  It would have been obvious to modify the power source of either Jung, Buttard or Kendig for improving the deposit’s morphology.  Regarding selection of two or more voltages is directed towards the manner of operating the claimed system and does not further limit the claimed system.  Regarding the phrase “based on the number of different ionic elements in the ionic fluid” is directed towards the manner of operating the claimed system and does not further limit the claimed system. Regarding the claimed duty cycle of claim 6, pulsing a current over a period of time controls the duty cycle.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Buttard (US 2009/0255820), in view of Kendig et al. (US 2005/0082174) and in further view of Mayer et al. (US 7,211,175). 
Regarding claim 11, Jung, Buttard and Kendig disclose the claimed invention applied above.  The combination does not disclose a feedback signal from the reference electrode.
In the same or similar field of electroplating, Mayer discloses wherein reference electrodes may be utilized to monitor the potential in the electroplating solution at various points in proximity to the substrate surface and can be used in a feedback manner thus providing important information in controlling the electrodeposition process to achieve and maintain plating uniformity (Col. 6 lines 13-19). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a system comprising a feedback signal from the reference electrode because Mayer teaches that a feedback signal from reference electrodes provides important information for controlling the electrodeposition process by monitoring the electroplating solution. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Buttard (US 2009/0255820), in view of Kendig et al. (US 2005/0082174) and in further view of Seferos et al. (US 2013/0045416).
Regarding claim 22, Jung, Buttard and Kendig disclose the claimed invention as applied above.  Jung discloses the pore diameter of the template (i.e. 20-200 nm [0044]) however is silent in regards to the pore length, therefore in order to practice the invention of Jung in view of Buttard and Kendig, one of ordinary skill in the art would necessarily look to the art for workable pore dimensions such as pore length to obtain an aspect ratio and arrive at a reference such as Seferos.  
In the same or similar field, Seferos discloses forming nanostructures or microstructures using a porous template (e.g. AAO) wherein the aspect ratio which includes the pore diameter .  

Response to Arguments
Applicant's arguments filed 8 April 2021 have been fully considered but they are not persuasive. On pages 7-8, the argument states that the cited prior art reference Kendig et al. is non-analogous art because it is directed towards evaluating corrosion inhibiting activity of a coating.  The Examiner respectfully disagrees with this analysis.  Kendig et al. is within the classification area of electrolytic apparatus or electrolytic method (USPC 204/404 or 205/775.5) which aligns with the instant case (USPC 205/118) varying by different sub-categories.  As a prior art reference within the electrolytic apparatus area, Kendig et al. is inclusive of electrolyte apparatus components such as a cathode, anode, electrolyte, reference electrode, etc. which is the same as the instant application and the same as the additional prior art cited.  Specifically regarding the reference electrode of Kendig et al., for which is relied upon in the grounds of rejection, the reference electrode is present to measure or monitor current (or voltage) [0027].  The location of the reference electrode of Kendig et al. is disclosed as being near the cathode (i.e. positioning of reference electrode) to minimize errors in voltage monitoring or measuring.  The purpose of the location of the reference electrode of Kendig et al. is to obtain accurate voltage or current measurements (i.e. monitor current or voltage accurately).  The instant specification indicates that a reference electrode (e.g. probe) is used to monitor voltage [0072] and the .  
On page 8 the remarks are directed towards the ‘New Claims’ and state that Jung discloses employing non-magnetic organic and inorganic materials for electroplating.  The Examiner respectfully disagrees with this analysis.  Jung discloses electroplating nickel [0029] for example.  Nickel is a magnetic material.  It is further noted that the instant claims do not positively recite the ionic fluid as a component of the system.  The instant claims indicate that the system is configured to confine an ionic fluid.  
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795